Name: 83/300/EEC: Commission Decision of 8 June 1983 amending Decision 83/138/EEC concerning certain health protection measures against African swine fever
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-06-18

 Avis juridique important|31983D030083/300/EEC: Commission Decision of 8 June 1983 amending Decision 83/138/EEC concerning certain health protection measures against African swine fever Official Journal L 160 , 18/06/1983 P. 0044 - 0045 Spanish special edition: Chapter 03 Volume 28 P. 0058 Portuguese special edition Chapter 03 Volume 28 P. 0058 *****COMMISSION DECISION of 8 June 1983 amending Decision 83/138/EEC concerning certain health protection measures against African swine fever (83/300/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Directive 82/893/EEC (2), and in particular Article 9 thereof, Having regard to Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (3), as last amended by Directive 82/893/EEC, and in particular Article 8 thereof, Having regard to Council Directive 80/215/EEC of 22 January 1980 on animal health problems affecting intra-Community trade in meat based products (4), as last amended by Directive 81/476/EEC (5), and in particular Article 7 thereof, Whereas following an outbreak of African swine fever which occurred in a limited part of the territory of Italy, the Commission established by its Decision 83/138/EEC (6) certain protective measures against this disease; Whereas since then the measures have been applied and an epidemiological investigation has been carried out by the Italian authorities in one of the areas where the disease has occurred which permits the progressive re-establishment of intra-Community trade in certain categories of products in accordance with the areas involved; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Commission Decision 83/138/EEC is hereby amended as follows: 1. Article 1 is replaced by the following: 'Article 1 Member States shall prohibit the introduction into their territory: 1. Coming from the autonomous region of Sardinia: - live pigs, - fresh pigmeat, - meat based pork products, other than those products which have been submitted to the treatment mentioned in Article 4 (1) (a) of Directive 80/215/EEC. 2. Coming from the region of Piemonte with the exclusion of the following communes in the Province of Cuneo: Cavallerleone, Cavallermaggiore, Racconigi, Murello, Ruffia, Monasterolo di Savigliano: - live pigs, - fresh pigmeat other than that which has been obtained from animals slaughtered after 1 June 1983, - meat based pork products other than those: (a) which have been submitted to the treatment mentioned in Article 4 (1) (a) of Directive 80/215/EEC; (b) whose preparation was finished before 1 February 1983; (c) which have been prepared with meat obtained from pigs slaughtered after 1 June 1983. 3. Coming from the following communes in the Province of Cuneo: Cavallerleone, Cavallermaggiore, Racconigi, Murello, Ruffia, Monasterolo di Savigliano: - live pigs, - fresh pigmeat other than that which has been obtained from animals slaughtered after 1 September 1983, - meat based pork products other than those: (a) which have been submitted to the treatment mentioned in Article 4 (1) (a) of Directive 80/215/EEC; (b) whose preparation was finished before 1 February 1983, (c) which have been prepared with meat obtained from pigs slaughtered after 1 September 1983.' 2. In Article 2, '25 March 1983' mentioned in points 1, 2 and 3 is replaced by '8 June 1983'. Article 2 This Decision shall apply with effect from 11 June 1983. Article 3 This Decision is addressed to the Member States. Done at Brussels, 8 June 1983. For the Commission Poul DALSAGER Member of the Commission (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 378, 31. 12. 1982, p. 57. (3) OJ No L 302, 31. 12. 1972, p. 24. (4) OJ No L 47, 21. 2. 1980, p. 4. (5) OJ No L 186, 8. 7. 1981, p. 20. (6) OJ No L 93, 13. 4. 1983, p. 17.